Citation Nr: 1814110	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-34 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease (DDD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript is in the record.  

This appeal was previously before the Board in October 2016, at which time it was determined that new and material evidence had been received to reopen a previously denied claim of service connection for a cervical spine disability.  It was then remanded for additional development.  The appeal has been returned to the Board for further appellate review.  

A notice of disagreement with the RO's April 2016 denial of service connection for temporomandibular joint syndrome, a low back disability, scoliosis of the spine with degenerative joint disease, headaches, a sinus disability, degenerative osteoarthritis in all joints, a right knee disability, and a left knee disability was received in May 2016.  These matters are the subject of a separate appeal track, and are not currently before the Board.

Additional evidence has been received from the Veteran and her representative after the most recent supplemental statement of the case was issued.  RO review of this material was waived in March 2017.  3/15/2017 Due Process Waiver, p. 1.  


FINDINGS OF FACT

1.  The Veteran was treated for cervical strain on two occasions during service; an X-ray study of the cervical spine was normal. 

2.  There was no evidence of arthritis of the cervical spine during service or until many years after service.  

3.  The preponderance of the competent medical opinions weighs against a finding of a relationship between the injuries in service and the DDD of the cervical spine that was first identified in 1998.  

4.  Continuity of symptomatology between active service and the initial diagnosis of the Veteran's DDD of the cervical spine is not demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, claimed as degenerative disc disease, have not been met, nor can service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in an April 2010 letter prior to the initial adjudication of her claim.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with her claims file.  She has been afforded a VA examination of her cervical spine, and the examiner offered an opinion regarding the etiology of her disability.  At the request of the Board an addendum that addressed items in the record was obtained.  The Veteran has also submitted private evidence in support of her claim.  She provided testimony pertaining to her claim at the February 2016 hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that her current DDD of the cervical spine is the result of injuries sustained during service.  She testified that the first injury occurred in a fall while playing basketball and the second was the result of a motorcycle accident.  The Veteran notes that she received medical treatment on both occasions and reports persistent neck pain ever since her discharge from service.  She believes her current disability is the result of the injuries in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the service treatment records clearly establish that the Veteran was seen on at least two occasions during service for back pain.  The first occasion began in May 1983 and continued until June 1983.  The examiner stated that the pain was not related to trauma.  A May 1983 X-ray study showed that the vertebral heights and intervertebral spaces were maintained, and was considered to be an essentially normal study.  However, the assessment was strain.  3/18/2015 STR-Medical, pp. 14, 18, 24, 26.  The second instance of treatment occurred in August 1984 when the Veteran was seen for neck pain and tenderness at C7, T1, and T2.  This time the assessment was chronic myofascitis.  3/18/2015 STR-Medical, p. 20.  The Board also notes that the service treatment records show the Veteran was involved in a motorcycle accident in December 1984, but she did not report neck pain on that occasion.  3/18/2015 STR-Medical, p. 29.  However, the first criterion for service connection has been met.  

The current medical records confirm a diagnosed disability of the cervical spine.  This is demonstrated in many VA and private treatment records.  For example, the Veteran was afforded a VA examination of her neck in June 2014.  The diagnosis was DDD of the cervical spine.  Thus, the second criterion for service connection has also been met.  11/5/2014 Medical Treatment Record - Government Facility, p. 1.

The remaining criterion that must be met in order to establish service connection is that of a nexus between the current DDD of the cervical spine and the treatment for neck pain in service.  However, the preponderance of the medical evidence weighs against finding such a connection between the current diagnosis and what happened in service.  

Initially, the Board observes that the in-service May 1983 X-ray study of the Veteran's cervical spine was normal.  The remaining service treatment records do not reveal a diagnosis of arthritis of the cervical spine, and the initial X-ray evidence to identify arthritis was obtained in 1998, 13 years after her discharge from service.  Therefore, the Veteran's DDD of the cervical spine cannot be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the preponderance of the medical opinions in the record weighs against a finding of a relationship between the in-service injuries and the current disability.  

The only medical opinion that relates the Veteran's current disability to her injuries in service is a March 2016 opinion from a private chiropractor.  She said that after examining the Veteran, discussing her history, and reviewing the treatment records, it was her opinion that the Veteran's current conditions of cervical spine DDD were at least as likely as not related to the injuries she sustained in service and the treatment noted in her service treatment records.  The chiropractor did not provide any rationale in support of her decision.  3/15/2016 VA 21-4138 Statement in Support of Claim, pp. 2, 4.  

In contrast, a June 2013 private medical record shows treatment for the DDD of the cervical spine, and notes the Veteran's history of an injury in the gym and of being hit by a car while riding her motorcycle during service.  However, the medical doctor stated that it was unknown whether there was a correlation between the current DDD of the cervical spine and the history of injury to her neck in the past.  6/11/2013 Medical Treatment Record - Non-Government Facility, pp. 1, 3.  Although this statement implicitly acknowledges that is possible for the current disability and the in-service injuries to be related, it does not favor the claim here as it also implies that the information needed to confirm such a relationship was not available to that doctor. 

The June 2014 VA medical doctor opined it was less likely than not that the Veteran's cervical DDD was incurred in or caused by the claimed in-service injuries.  The rationale was that her three complaints of neck pain during service were diagnosed as strain.  There was no evidence for more chronic neck conditions, and the cervical X-ray study was normal without disc narrowing.  The current examination did not reveal tenderness associated with strain, and the DDD was likely the result of typical senescent degeneration over time since discharge.  11/5/2014 Medical Treatment Record - Government Facility, pp. 1, 10.  

An addendum to the June 2014 examination was obtained from a nurse practitioner (NP) in December 2016.  The examiner was directed to review the Veteran's claims file, and to note in particular March 1990 records for neck pain, an August 1998 VA X-ray study showing DDD at C5-C6, and other VA records dating 1998 to 1999.  The NP stated that after a review of these records, the Veteran's DDD and intervertebral disc syndrome of the cervical spine were less likely than not related to active service.  The DDD was first diagnosed 13 years post discharge, and there was no medical evidence to suggest the Veteran's neck complaints during service caused the DDD at C5-C6 in 1998.  As the Veteran did not have any other cervical spine diagnosis, no additional opinions were provided.  12/16/2016 C&P Exam, p. 1.  

The Board finds that the June 2014 VA opinion and December 2016 addendum are more probative than the March 2016 opinion from the Veteran's chiropractor for two reasons.  First, both VA examiners provided some rationale for their opinions.  In particular, the June 2014 medical doctor cited to the fact that the in-service X-ray study of the cervical spine was normal and did not show disc narrowing.  Furthermore, his examination did not show the neck tenderness that would be associated with chronic strain.  In contrast, the chiropractor did not provide any rationale in support of her opinion.  She also failed to note a September 1998 treatment record that references a 1990 motor vehicle accident, and the possible effects this may have had on the current disability.  6/15/1999 Medical Treatment Record-Government Facility, p. 7.  The second is that a medical doctor has more education and training than a chiropractor, and is therefore presumed to have greater expertise in this matter.  Similarly, the NP would also have as much or more education and training as the chiropractor.  Therefore, as the opinions that fail to support a relationship between the in-service injuries and the current disability include the best rationale and are from more probative sources, they are of the most evidentiary value, and they fail to demonstrate a finding of a relationship between the in-service injuries and the current disability.  

In reaching this decision, the Board has considered the Veteran's sincere opinion that her current disability is related to the injuries she sustained during service.  However, the record does not indicate that the Veteran has had the medical training that would enable her to make such a diagnosis or to relate the current diagnosis to the events in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran's opinion is not competent with regard to these matters and is entitled to no weight.  

Finally, the Board concludes that a relationship between the Veteran's injuries in service and her current disability is not demonstrated by continuity of symptomatology.  She has stated and written that she continued to have periodic episodes of neck pain following her injuries, which continued after discharge from service.  However, the Veteran's separation examination found that her neck and spine were normal.  Although the Report of Medical History she completed at that time did not include a question that specifically referenced neck pain, the Veteran did deny having swollen or painful joints, a head injury, arthritis, and recurrent back pain, and the physician's summary did not mention neck pain.  3/18/2015 STR - Medical, pp. 9, 60.  

Similarly, following separation from active service a September 1986 examination for the reserves also showed a normal neck and spine, and the Veteran once again denied all relevant symptomatology on the Report of Medical History she completed at that time.  3/18/2015 STR - Medical, pp. 60, 62.  The earliest post service medical records to confirm neck pain are dated March 1990, which is over four years following discharge.  This record notes right shoulder pain and neck pain for one week.  12/31/1998 Medical Treatment Record-Non-Government Facility, p. 1.  VA treatment records from 1998 suggest that the 1990 visit was precipitated by another post service motor vehicle accident.  See 6/15/1999 Medical Treatment Record-Government Facility #1, p. 10;  6/15/1999 Medical Treatment Record-Government Facility #2, p. 7.  

Given the above, the Board finds that continuity of symptomatology is not established because the Veteran denied or failed to report neck pain on at least two examinations and reports of medical history that were intended to identify all disabilities.  Furthermore, the post service records do not confirm any treatment until more than four years after service and, more importantly, indicate that this was not the result of the in-service injuries but rather another post service accident.  Thus, continuity of symptomatology is not demonstrated and the nexus evidence weighs against the claim.  Thus, the claim of service connection must fail.  
 


ORDER

Entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


